Exhibit 10.1

EXECUTION VERSION

TWELFTH AMENDMENT TO CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
April 29, 2020 (the “Twelfth Amendment Effective Date”) is entered into among
VENUS CONCEPT CANADA CORP., an Ontario corporation (“Venus Canada”), VENUS
CONCEPT USA INC., a Delaware corporation (“Venus USA” and together with Venus
Canada, each a “Borrower” and collectively, the “Borrowers”), VENUS CONCEPT
LTD., an Israeli corporation (the “Parent”), VENUS CONCEPT INC., a Delaware
corporation (the “Super Parent”), the Lenders party hereto and MADRYN HEALTH
PARTNERS, LP, a Delaware limited partnership, as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Parent, the Super Parent, the other Guarantors, the
Lenders and the Administrative Agent are parties to that certain Credit
Agreement dated as of October 11, 2016 (as amended by that certain First
Amendment to Credit Agreement and Investment Documents dated as of May 25, 2017,
that certain Second Amendment to Credit Agreement and Consent Agreement dated as
of February 15, 2018, that certain Third Amendment to Credit Agreement and
Waiver dated as of August 14, 2018, that certain Fourth Amendment to Credit
Agreement dated as of January 11, 2019, that certain Fifth Amendment to Credit
Agreement dated as of March 15, 2019, that certain Sixth Amendment to Credit
Agreement and Consent dated as of April 25, 2019, that certain Seventh Amendment
to Credit Agreement, Consent and Waiver dated as of June 25, 2019, that certain
Omnibus Amendment and Waiver dated as of July 26, 2019, that certain Ninth
Amendment to Credit Agreement dated as of August 14, 2019, that certain Tenth
Amendment to Credit Agreement, Consent and Joinder Agreement dated as of
November 7, 2019, that certain Eleventh Amendment to Credit Agreement and
Consent Agreement dated as of March 20, 2020 and as further amended or modified
from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Credit Agreement be amended to
provide for certain modifications to the terms of the Credit Agreement; and

WHEREAS, the Lenders are willing to amend the Credit Agreement subject to the
terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Amendments. Effective as of the Twelfth Amendment Effective Date, the
Credit Agreement shall be amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in appropriate alphabetical order to read as
follows:

“Paid-in-Kind Interest” has the meaning set forth in Section 2.06(c)(i).

“PIK Period” has the meaning set forth in Section 2.06(c)(i).

“Twelfth Amendment Effective Date” means April 29, 2020.

 

1



--------------------------------------------------------------------------------

(b)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Interest Payment Date” appearing therein in its
entirety to read as follows:

“Interest Payment Date” means (a) the last day of each March, June, September
and December; provided, that, if any such last day is not a Business Day, the
applicable “Interest Payment Date” shall be the first Business Day immediately
preceding such last day of such month; provided, further, that, the first
“Interest Payment Date” shall be December 30, 2016, (b) the Third Amendment
Effective Date, (c) the Twelfth Amendment Effective Date and (d) each Maturity
Date.

(c)    Section 2.06 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

2.06    Interest.

(a)    Pre-Default Rate. Subject to the provisions of subsection (b) below, each
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date thereof, at a rate per annum equal (i) to nine percent
(9.00%) per annum at all times other than during the PIK Period and (ii) twelve
percent (12.00%) per annum during the PIK Period (collectively, the “Interest
Rate”).

(b)    Default Rate. (i) Upon the occurrence and during the existence of any
Event of Default, all outstanding Obligations shall thereafter bear interest at
an interest rate per annum at all times equal to the Interest Rate plus four
percent (4.00%) per annum (the “Default Rate”), to the fullest extent permitted
by applicable Laws and (ii) accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable in cash on
demand.

(c)    Paid-In-Kind Interest.

(i)    Commencing on January 1, 2020 and continuing through and including the
Interest Payment Date to occur on the Twelfth Amendment Effective Date (the “PIK
Period”), the full amount of interest accruing on the Loans (the “Paid-in-Kind
Interest”) shall be due and payable on each such Interest Payment Date by adding
such Paid-in-Kind Interest to the outstanding principal amount of the applicable
Loans on such Interest Payment Date. For the avoidance of doubt, (x) it is
hereby acknowledged and agreed that the outstanding principal amount of the
Loans after giving effect to the Paid-in-Kind Interest added thereto on the
Interest Payment Date occurring March 31, 2020 was $64,601,810, (y) it is hereby
acknowledged and agreed that the outstanding principal amount of the Loans after
giving effect to the Paid-in-Kind Interest added thereto on the Interest Payment
Date occurring on the Twelfth Amendment Effective Date was $65,226,294 and
(z) it is hereby acknowledged and agreed that the interest payment due and
payable on the first Interest Payment Date to occur after the end of the PIK
Period shall be calculated commencing with the first day following the PIK
Period.

(ii)    Any and all such Paid-in-Kind Interest so added to the principal amount
of the Loans shall constitute and increase the principal amount of the Loans for
all purposes under this Agreement, including without limitation, for purposes of
calculating any prepayment premium under Section 2.03(e) and shall bear interest
in accordance with this Section 2.06.

 

2



--------------------------------------------------------------------------------

(d)    Interest Generally. Interest on each Loan shall be due and payable in
cash (or such other manner as is expressly specified herein with respect
thereto) in arrears on each Interest Payment Date and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)    Section 7.02 of the Credit Agreement is hereby amended by (i) deleting “;
and” appearing at the end of clause (h) thereof and replacing it with “;”, (ii)
deleting the “.” appearing at the end of clause (k) thereof and replacing it
with “;”, (iii) renumbering clause (k) thereof as “clause (i)” thereof, and
(iv) adding new clauses (j) and (k) thereto to read as follows:

(j)    concurrently with delivery thereof to the Permitted Senior Revolving
Credit Lender, copies of all financial information, calculations and other
reporting provided to the Permitted Senior Revolving Credit Lender pursuant to
the terms of the Permitted Senior Revolving Credit Documents; and

(k)    promptly, and in any event within three (3) Business Days, after the same
becomes available to a Responsible Officer of any Loan Party, a summary of
received customer payments prepared by any Loan Party, which shall be in a form
substantially consistent with past practice of the Loan Parties or otherwise
reasonably acceptable to the Administrative Agent.

2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:

(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Loan Parties, the Lenders and the Administrative Agent; and

(b)    receipt by the applicable party of all accrued fees and reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lenders
(including, without limitation, the fees and expenses of counsel for the
Administrative Agent).

3.    Reaffirmation. Each of the Loan Parties acknowledges and reaffirms
(a) that it is bound by all of the terms of the Investment Documents to which it
is a party, (b) that it is responsible for the observance and full performance
of all of the Obligations, including without limitation, the repayment of the
Loans and (c) that the Credit Agreement and the other Investment Documents shall
remain in full force and effect according to their terms, except as expressly
modified or waived by this Agreement. Furthermore, the Loan Parties acknowledge
and confirm that by entering into this Agreement, the Administrative Agent and
the Lenders do not, except as expressly set forth herein, waive or release any
term or condition of the Credit Agreement or any of the other Investment
Documents or any of their rights or remedies under such Investment Documents or
any applicable Law or any of the obligations of the Loan Parties thereunder.

4.    Release. As a material part of the consideration for Administrative Agent
and the Lenders entering into this Agreement (this Section 4 being the “Release
Provision”):

 

3



--------------------------------------------------------------------------------

(a)    By their respective signatures below, the Loan Parties hereby agree that
the Administrative Agent, the Lenders, each of their respective Affiliates and
the foregoing Persons’ respective officers, managers, members, directors,
advisors, sub-advisors, partners, agents and employees, and their respective
successors and assigns (hereinafter all of the above collectively referred to as
the “Lender Group”), are irrevocably and unconditionally released, discharged
and acquitted from any and all actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, now
known or unknown, suspected or unsuspected to the extent that any of the
foregoing arises from any action or failure to act under or otherwise arising in
connection with the Investment Documents on or prior to the Twelfth Amendment
Effective Date.

(b)    Each Loan Party hereby acknowledges, represents and warrants to the
Lender Group that:

(i)    it has read and understands the effect of the Release Provision. Each
Loan Party has had the assistance of independent counsel of its own choice, or
has had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Loan Party has read and considered the
Release Provision and advised such Loan Party with respect to the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii)    no Loan Party is acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Each Loan Party
acknowledges that the Lender Group has not made any representation with respect
to the Release Provision except as expressly set forth herein.

(iii)    each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

(iv)    the Loan Parties are the sole owners of the claims released by the
Release Provision, and no Loan Party has heretofore conveyed or assigned any
interest in any such claim to any other Person.

(c)    Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement. The Release Provision shall be in addition to any
rights, privileges and immunities granted to the Administrative Agent and the
Lenders under the Investment Documents.

5.    Miscellaneous.

(a)    This Agreement is a Loan Document.

(b)    The Loan Parties hereby represent and warrant as follows:

(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

4



--------------------------------------------------------------------------------

(ii)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(iii)    No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement except as have been made or obtained.

(c)    The Loan Parties represent and warrant to the Administrative Agent and
the Lenders that after giving effect to this Agreement (i) the representations
and warranties of the Loan Parties set forth in Article VI of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate solely to an
earlier date in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

(d)    Each of the Loan Parties hereby affirms the Liens created and granted in
the Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.

(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:  

VENUS CONCEPT CANADA CORP.,

an Ontario corporation

  By:  

/s/ Domenic Serafino                                        

Name: Domenic Serafino

Title: Chief Executive Officer

 

VENUS CONCEPT USA INC.,

a Delaware corporation

  By:  

/s/ Domenic Serafino                                        

Name: Domenic Serafino

Title: President

PARENT:  

VENUS CONCEPT LTD.,

an Israeli corporation

  By:  

/s/ Domenic Serafino                                        

Name: Domenic Serafino

Title: Chief Executive Officer

SUPER PARENT:  

VENUS CONCEPT INC.,

a Delaware corporation

  By:  

/s/ Domenic Serafino                                        

Name: Domenic Serafino

Title: Chief Executive Officer

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

 

 

MADRYN HEALTH PARTNERS, LP,

a Delaware limited partnership

  By:  

MADRYN HEALTH ADVISORS, LP,

its General Partner

   

By:

 

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

     

By: /s/ Avinash Amin                        

Name: Avinash Amin                        

Title:    Member                                  

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

LENDERS:  

MADRYN HEALTH PARTNERS, LP,

a Delaware limited partnership

  By:  

MADRYN HEALTH ADVISORS, LP,

its General Partner

   

By:

 

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

     

By: /s/ Avinash Amin                        

Name: Avinash Amin                        

Title:    Member                                  

  MADRYN HEALTH PARTNERS (CAYMAN MASTER), LP   By:  

MADRYN HEALTH ADVISORS, LP,

its General Partner

   

By:

 

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

     

By: /s/ Avinash Amin                        

Name: Avinash Amin                        

Title:    Member                                  

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

8